Title: From John Adams to Thomas Crafts, Jr., 4 April 1790
From: Adams, John
To: Crafts, Thomas, Jr.



Dear Sir
April 4th. 1790

Your favor of the 31st of January I received in its season, I have at two or three several times had conversation with General Knox upon the subject of Mr. Martin Brimmer Sohier; and have the General’s promise to give particular attention to Mr. Sohier’s merit and pretensions.  As the Secretary at War appeared to be well acquainted with the candidate, and to have the best disposition to serve him I doubt not you will be satisfied with his decission. How is commerce and business in general at this time in Boston?  Is it more or less brisk than it was a year ago?  Is any benign influence felt from the new government or not? Are the Ship wrights employed? What is the price of bills? Here exchange is altered twenty per Cent as some say and fifteen as others state it, in favour of the Country in twelve months.

J Adams